                                                                                      FILED
                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division


                                                                                CLERK. US DISTRICT COURT
JAMES R. RITCHIE,#31972-018,                                                          NORC^OLK, VA



                                     Petitioner,

V.                                                                 ACTION NO. 2:18cv297


MARK J. BOLSTER,
Warden,

                                     Respondent.




                                       FINAL ORDER


       This matter was initiated by petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. ECF No. 1. Petitioner James R. Ritchie is a federal prisoner convicted and sentenced in

the Middle District of Florida. ECF No. I at 1. Ritchie is presently confined at the Federal

Corrections Complex-Medium in Petersburg, Virginia, and the disciplinary proceedings which

gave rise to his petition occurred while he was housed there. Id. at 1-2.

       The petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C)and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. ECF

No. 2. In the Magistrate Judge's Report and Recommendation filed June 13, 2019, the Court

found that there was no violation of the due process rights claimed. ECF No. 17 at 7. The report

recommends that Ritchie's petition for a writ of habeas corpus be DISMISSED with prejudice.

       Ritchie filed objections to the Report and Recommendation on June 28, 2019. ECF No.

18. The Court, having reviewed the record and examined the objections filed by Ritchie to the
Report and Recommendation, and having made de novo findings with respect to the portions

objected to, does hereby adopt and approve the findings and recommendations set forth in the

Report and Recommendation. It is, therefore, ORDERED that the petition for a writ of habeas

corpus is DISMISSED with prejudice.

       Ritchie may appeal from the judgment entered pursuant to this Final Order by filing a

notice ofappeal with the Clerk ofthis court, United States Courthouse,600 Granby Street, Norfolk,

Virginia 23510, within sixty days from the date of entry of suchjudgment.

       The Clerk shall mail a copy ofthis Final Order to Petitioner Ritchie and to counsel ofrecord

for Respondent.



                                                             Raymond A.dackson
                                                             United States District Judge

Norfolk, Virginia
July Xj '2019
